                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION

Donald J. Trump, Candidate for President       )
of the United States of America,               )
                                               )
             Plaintiff,                        )
                                               )
vs.                                            )
                                               ) Case No. 2:20-cv-01785-BHL
                                               )
The Wisconsin Elections Commission,            )
and its members, Ann S. Jacobs, Mark L.        )
Thomsen, Marge Bostelman, Dean                 )
Knudson, Robert F. Spindell, Jr., in their     )
official capacities, Scott McDonell in his     )
official capacity as the Dane County           )
Clerk, George L. Christenson in his            )
official capacity as the Milwaukee County      )
Clerk, Julietta Henry in her official          )
capacity as the Milwaukee Election             )
Director, Claire Woodall-Vogg in her           )
official capacity as the Executive Director    )
of the Milwaukee Election Commission,          )
Mayor Tom Barrett, Jim Owczarski,              )
Mayor Satya Rhodes-Conway, Maribeth            )
Witzel-Behl, Mayor Cory Mason, Tara            )
Coolidge, Mayor John Antaramian, Matt          )
Krauter, Mayor Eric Genrich, Kris Teske,       )
in their official Capacities; Douglas J. La    )
Follette, Wisconsin Secretary of State, in     )
his official capacity, and Tony Evers,         )
Governor of Wisconsin, in his Official         )
capacity.                                      )
                                               )
             Defendants.                       )



                          ORDER ON
PLAINTIFF’S MOTION PURSUANT TO CIVIL L.R. 7(H) AND 7(I) FOR LEAVE
  TO FILE SHORT SUR-REPLY TO RESPOND TO NEW CASES AND NEW
   ARGUMENTS RAISED FOR THE FIRST TIME IN GOVERNOR EVERS’
                         REPLY BRIEF



      Case 2:20-cv-01785-BHL Filed 09/03/21 Page 1 of 2 Document 173-2
      This cause having come before this Court on the Plaintiff Donald J. Trump’s

Motion Pursuant to Civil L.R. 7(H) and 7(I) for Leave to File Short Sur-Reply to

Respond to New Cases and New Arguments Raised for the First Time in Governor

Evers’ Reply Brief, and the Court having reviewed said Motion finds that it should

be GRANTED.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff

Donald J. Trump is granted leave to file his Sur-Reply in Response to Governor

Evers’ Reply in Support of Petition for Attorney’s Fees and Sanctions.

Dated:


                                       JUDGE, U.S. District Court
                                       Eastern District of Wisconsin

Copies to Counsel of Record




                                         2

         Case 2:20-cv-01785-BHL Filed 09/03/21 Page 2 of 2 Document 173-2
